Exhibit 10.11

 

FORM

 

TRADEWEB MARKETS INC.

2019 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT - NOTICE OF GRANT

 

Tradeweb Markets Inc. (the “Company”), a Delaware corporation, hereby grants to
the Grantee set forth below (the “Grantee”) Restricted Stock Units (the
“Restricted Stock Units”), pursuant to the terms and conditions of this Notice
of Grant (the “Notice”), the Restricted Stock Unit Award Agreement attached
hereto as Exhibit A (the “Award Agreement”), and the Tradeweb Markets Inc. 2019
Omnibus Equity Incentive Plan (the “Plan”).  Capitalized terms used but not
defined herein shall have the meaning attributed to such terms in the Award
Agreement or, if not defined therein, in the Plan, unless the context requires
otherwise.  Each Restricted Stock Unit represents the right to receive one
(1) Share at the time and in the manner set forth in Section 4 of the Award
Agreement.

 

Date of Grant:

[·]

 

 

Name of Grantee:

[·]

 

 

Number of
Restricted Stock Units:

[·] Shares

 

 

Vesting:

The Restricted Stock Units shall vest pursuant to the terms and conditions set
forth in Section 3 and Section 5 of the Award Agreement.

 

 

Vesting Start Date:

[·]

 

The Restricted Stock Units shall be subject to the execution and return of this
Notice by the Grantee to the Company within [60] days of the date hereof
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in Section 6 of the Award Agreement is a material inducement
to the Company in granting this Award to the Grantee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

 

TRADEWEB MARKETS INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

GRANTEE

 

 

 

 

 

By:

 

 

Name: [·]

 

[SIGNATURE PAGE TO NOTICE OF RESTRICTED STOCK UNIT GRANT FOR TRADEWEB MARKETS
INC. 2019 OMNIBUS EQUITY INCENTIVE PLAN]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

TRADEWEB MARKETS INC.

2019 OMNIBUS EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT

AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is entered
into by and among Tradeweb Markets Inc. (the “Company”) and the individual set
forth on the signature page to that certain Notice of Grant (the “Notice”) to
which this Award Agreement is attached.  The terms and conditions of the
Restricted Stock Units granted hereby, to the extent not controlled by the terms
and conditions contained in the Plan, shall be as set forth in the Notice and
this Award Agreement.  Capitalized terms used but not defined herein shall have
the meaning attributed to such terms in the Notice or, if not defined therein,
in the Plan, unless the context requires otherwise.

 

1.                          No Right to Continued Employee Status or Consultant
Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or any case shall interfere with the right of the Company or any of its
Subsidiaries or other affiliates to Terminate the Grantee.

 

2.                          Term of Restricted Stock Units

 

This Award Agreement shall remain in effect until the Restricted Stock Units
have fully vested and been settled or been forfeited by the Grantee as provided
in this Award Agreement.

 

3.                          Vesting of Restricted Stock Units.

 

(a)                                 Vesting Schedule. Subject to the remainder
of this Section 3 and Section 5 hereof, the Restricted Stock Units shall become
fully (100%) vested upon the first anniversary of the Vesting Start Date,
subject to the Grantee not having Terminated prior to such anniversary.

 

Except as otherwise provided in Sections 3(b) and Section 5, if the Grantee
Terminates for any reason, the portion of this Award that has not vested as of
such date shall terminate upon such Termination and be deemed to have been
forfeited by the Grantee without consideration.

 

(b)                                 Change in Control. Notwithstanding the
foregoing, if the Grantee is Terminated by the Company (or its successor)
without Cause within the 12-month period following a Change in Control, the
portion of the Award that has not vested as of the date of such Termination
shall become fully vested as of the date of such Termination.

 

--------------------------------------------------------------------------------



 

4.                          Settlement

 

Within thirty (30) days following the date on which any portion of the Award
vests pursuant to Section 3 or Section 5 of this Award Agreement, the Company
shall deliver to the Grantee one (1) Share in settlement of each Restricted
Stock Unit that becomes vested on such vesting date (each such date, an
“Original Distribution Date”).

 

Notwithstanding the foregoing, in the event that (i) the Grantee is subject to
the Company’s insider trading policy, including any policy permitting officers
and directors to sell Shares only during certain “window” periods, in effect
from time to time (collectively, the “Policy”), the Grantee is subject to a
lock-up agreement (a “Lock-Up Agreement”) with one or more underwriters or
placement agents in connection with an offering or other placement of securities
by the Company, or the Grantee is otherwise prohibited from selling Shares in
the public market and any Shares underlying the Grantee’s Restricted Stock Units
are scheduled to be delivered on an Original Distribution Date that (A) does not
occur during an open “window period” applicable to the Grantee or on a day on
which the Grantee is permitted to sell Shares underlying any portion of the
Restricted Stock Units that has vested pursuant to a written plan that meets the
requirements of Rule 10b5-1 under the Exchange Act, as determined by the Company
in accordance with the Policy, as applicable, (B) occurs within a period during
which transactions in Company securities by the Grantee are prohibited under the
terms of a Lock-Up Agreement (a “Lock-Up Period”) or (C) does not occur on a
date when the Grantee is otherwise permitted to sell Shares on the open market,
and (ii) the Company elects not to satisfy the Grantee’s tax withholding
obligations by withholding Shares from the Grantee’s distribution, then such
Shares shall not be delivered on such Original Distribution Date and shall
instead be delivered, as applicable, on (X) the first business day of the next
occurring open “window period” applicable to the Grantee pursuant to the Policy,
(Y) the first business day immediately following the end of the Lock-Up Period,
or (Z) the next business day on which the Grantee is not otherwise prohibited
from selling Shares in the open market, but in no event later than
December 31st of the calendar year in which the Original Distribution Date
occurs.

 

5.                          Termination of Service

 

(a)                                 Except as set forth in the remainder of this
Section 5, if the Grantee incurs a Termination for any reason, whether
voluntarily or involuntarily, then the portion of the Restricted Stock Units
that have not previously vested shall terminate as of the date of the Grantee’s
Termination. If the Grantee incurs a Termination for Cause, then the Restricted
Stock Units (including, for the avoidance of doubt, Restricted Stock Units that
are unvested and vested but not yet settled) shall be forfeited and terminate
immediately without consideration upon the effective date of such Termination
for Cause.

 

(b)                                 If the Grantee incurs a Termination due to
death or Disability, the portion of the Grantee’s Restricted Stock Units that
have not previously vested shall become vested in full as of the date of the
Grantee’s death or Termination due to Disability.

 

--------------------------------------------------------------------------------



 

6.                          Prohibited Activities

 

(a)                                 No Sale or Transfer. Unless otherwise
required by law, the Restricted Stock Units shall not be (i) sold, transferred
or otherwise disposed of, (ii) pledged or otherwise hypothecated or
(iii) subject to attachment, execution or levy of any kind, other than by will
or by the laws of descent or distribution; provided, however, that any
transferred Restricted Stock Units will be subject to all of the same terms and
conditions as provided in the Plan and this Award Agreement and the Grantee’s
estate or beneficiary appointed in accordance with the Plan will remain liable
for any withholding tax that may be imposed by any federal, state or local tax
authority.

 

(b)                                 Right to Terminate Restricted Stock Units
and Recovery. The Grantee understands and agrees that the Company has granted
the Restricted Stock Units to the Grantee to reward the Grantee for the
Grantee’s future efforts and loyalty to the Company and its affiliates by giving
the Grantee the opportunity to participate in the potential future appreciation
of the Company.  Accordingly, if (a) the Grantee materially violates the
Grantee’s obligations relating to the non-disclosure or non-use of confidential
or proprietary information under any Restrictive Agreement to which the Grantee
is a party, or (b) the Grantee materially breaches or violates the Grantee’s
obligations relating to non-disparagement under any Restrictive Agreement to
which the Grantee is a party, or (c) the Grantee engages in any activity
prohibited by this Section 6 of this Award Agreement, or (d) the Grantee
materially breaches or violates any non-solicitation obligations under any
Restrictive Agreement to which the Grantee is a party, or  (e) the Grantee is
convicted of a felony against the Company or any of its affiliates or (f) the
Grantee breaches or violates any non-competition obligations under any
Restrictive Agreement to which the Grantee is a party (as applicable), then, in
addition to any other rights and remedies available to the Company, the Company
shall be entitled, at its option, exercisable by written notice, to terminate
the Restricted Stock Units (including the vested portion of the Restricted Stock
Units) without consideration, which shall be of no further force and effect. 
“Restrictive Agreement” shall mean (i) for any Grantee who is not a resident of
the State of California, any agreement between the Company or any Subsidiary and
the Grantee that contains non-competition, non-solicitation, non-hire,
non-disparagement, or confidentiality restrictions applicable to the Grantee and
(ii) for any Grantee who is a resident of the State of California, any agreement
between the Company or any Subsidiary and the Grantee that contains
non-solicitation, non-hire, non-disparagement, or confidentiality restrictions
applicable to the Grantee.

 

(c)                                  Other Remedies. The Grantee specifically
acknowledges and agrees that its remedies under this Section 6 shall not prevent
the Company or any Subsidiary from seeking injunctive or other equitable relief
in connection with the Grantee’s breach of any Restrictive Agreement.  In the
event that the provisions of this Section 6 should ever be deemed to exceed the
limitation provided by applicable law, then the Grantee and the Company agree
that such provisions shall be reformed to set forth the maximum limitations
permitted.

 

--------------------------------------------------------------------------------



 

7.                          No Rights as Stockholder

 

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the Restricted Stock Units until the effective date of issuance of
the Shares and the entry of the Grantee’s name as a shareholder of record on the
books of the Company following delivery of the Shares in settlement of the
Restricted Stock Units.

 

8.                          Taxation Upon Settlement of the Restricted Stock
Units; Tax Withholding

 

The Grantee understands that the Grantee will recognize income, for Federal,
state and local income tax purposes, as applicable, in respect of the vesting
and/or settlement of the Restricted Stock Units. The acceptance of the Shares by
the Grantee shall constitute an agreement by the Grantee to report such income
in accordance with then applicable law and to cooperate with Company and its
Subsidiaries in establishing the amount of such income and corresponding
deduction to the Company and/or its subsidiaries for its income tax purposes.

 

The Grantee is responsible for all tax obligations that arise as a result of the
vesting and settlement of the Restricted Stock Units. The Company may withhold
from any amount payable to the Grantee an amount sufficient to cover any
Federal, state or local withholding taxes which may become required with respect
to such vesting and settlement or take any other action it deems necessary to
satisfy any income or other tax withholding requirements as a result of the
vesting and settlement of the Restricted Stock Units. The Company shall have the
right to require the payment of any such taxes and require that the Grantee, or
the Grantee’s beneficiary, to furnish information deemed necessary by the
Company to meet any tax reporting obligation as a condition to delivery of any
Shares pursuant to settlement of the Restricted Stock Units. The Grantee may pay
his or her withholding tax obligation in connection with the vesting and
settlement of the Restricted Stock Units, by making a cash payment to the
Company.  In addition, the Committee, in its sole discretion, may allow the
Grantee, to pay his or her withholding tax obligation in connection with the
vesting and settlement of the Restricted Stock Units, by (x) having withheld a
portion of the Shares then issuable to him or her upon settlement of the
Restricted Stock Units or (z) surrendering Shares that have been held by the
Grantee for at least six (6) months (or such lesser period as may be permitted
by the Committee) prior to the settlement of the Restricted Stock Units, in each
case having an aggregate Fair Market Value equal to the withholding taxes.

 

9.                          Securities Laws

 

Upon the acquisition of any Shares pursuant to the settlement of the Restricted
Stock Units, the Grantee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Grantee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Grantee
upon settlement of the Restricted Stock Units in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any

 

--------------------------------------------------------------------------------



 

such filing or (y) violate or cause the Company to violate the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, or any other Federal, state or local law, or
the laws of any other country. The Company reserves the right to place
restrictions on any Shares the Grantee may receive as a result of the settlement
of the Restricted Stock Units.

 

10.                   Modification, Amendment, and Termination of Restricted
Stock Units

 

Except as set forth in Section 12(b) hereof, this Award Agreement may not be
modified, amended, terminated and no provision hereof may be waived in whole or
in part except by a written agreement signed by the Company and the Grantee and
no modification shall, without the consent of the Grantee, alter to the
Grantee’s material detriment or materially impair any rights of the Grantee
under this Award Agreement except to the extent permitted under the Plan.

 

11.                   Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date of
delivery by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a)                                 If to the Company at the address below:

 

Tradeweb Markets Inc.
1177 Avenue of the Americas
New York, New York 10036
Attention: Douglas Friedman, General Counsel
Email: Douglas.Friedman@tradeweb.com

 

(b)                                 If to the Grantee, at the most recent
address or email contained in the Company’s records.

 

12.                   Award Agreement Subject to Plan and Applicable Law

 

(a)                                 This Award Agreement is made pursuant to the
Plan and shall be interpreted to comply therewith. Any provision of this Award
Agreement inconsistent with the Plan shall be considered void and replaced with
the applicable provision of the Plan. The Plan shall control in the event there
shall be any conflict between the Plan, the Notice, and this Award Agreement,
and it shall control as to any matters not contained in this Award Agreement.
The Committee shall have authority to construe this Award Agreement, and to
correct any defect or

 

--------------------------------------------------------------------------------



 

supply any omission or reconcile any inconsistency in this Award Agreement, and
to prescribe rules and regulations relating to the administration of this Award.

 

(b)                                 For the avoidance of doubt, with respect to
any Grantee resident outside of the U.S., if the application of the vesting
provision as set forth in Section 5(b) hereof is invalid or impracticable under
applicable local law, the terms of Section 5(b) hereof shall either be amended
or be deemed not to apply to such Grantee, as determined in the sole discretion
of the Committee. All determinations made and actions taken with respect to this
Section 12(b) shall be made in the sole discretion of the Committee.

 

(c)                                  This Award Agreement shall be governed by
the laws of the State of Delaware, without regard to the conflicts of law
principles thereof, and subject to the exclusive jurisdiction of the courts
therein. The Grantee hereby consents to personal jurisdiction in any action
brought in any court, federal or state, within the State of Delaware having
subject matter jurisdiction in the matter.

 

13.                   Section 409A

 

The Restricted Stock Units are intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the
maximum extent permitted, this Award Agreement shall be interpreted to be exempt
from Section 409A of the Code or, if not exempt, in compliance therewith. 
Nothing contained herein shall constitute any representation or warranty by the
Company regarding compliance with Section 409A of the Code.  The Company shall
have no obligation to take any action to prevent the assessment of any
additional income tax, interest or penalties under Section 409A of the Code on
any Person and none of the Company, its Subsidiaries or affiliates, nor any of
their respective employees or representatives, shall have any liability to the
Grantee with respect thereto.

 

14.                   Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

15.                   Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof. In that case, this Award Agreement, to the fullest extent
lawful, shall be reformed and construed as if such unenforceable provision, or
part thereof, had never been contained herein, and such provision or part
thereof shall be reformed or construed so that it would be enforceable to the
maximum extent legally possible.

 

--------------------------------------------------------------------------------



 

16.                   Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.

 

17.                   Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

18.                   Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

--------------------------------------------------------------------------------